Citation Nr: 0619797	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-30 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for right knee status-
post meniscal tear and anterior cruciate ligament (ACL) 
repair, due to aggravation.  

2.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD) with sliding hiatal hernia.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from July 1982 to September 
1992, and from October 2001 to October 2002.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO), which held that new and material evidence had 
been submitted to reopen a claim for service connection for 
right knee condition, previously denied in 1993.  The rating 
decision proceeded to deny service connection on the merits 
for the right knee and stomach conditions.  

Nevertheless, the Board finds that the veteran's current 
claim for service connection for a right knee condition is a 
new claim for service connection, not an application to 
reopen a previously denied service connection claim.  The 
current claim arises out of the veteran's period of service 
from 2001 to 2002, and is based on aggravation of a pre-
existing 1997 right knee injury.  Thus, the Board will 
address the claim on its merits.


FINDINGS OF FACT

1.  The competent medical evidence does not provide that the 
veteran's pre-existing right knee status-post meniscal tear 
and ACL repair were aggravated by the period of active duty 
from October 2001 to October 2002.  

2.  The competent medical evidence does not provide that the 
veteran's GERD with sliding hiatal hernia was incurred or 
aggravated during active duty.  






CONCLUSIONS OF LAW

1.  Service connection for right knee status-post meniscal 
tear and ACL repair, due to aggravation, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).

2.  Service connection for GERD with sliding hiatal hernia is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he aggravated a pre-existing right 
knee condition during his second period of service.  He also 
asserts that he incurred his stomach condition and hiatal 
hernia during that period of service, although they were not 
actually diagnosed until after separation.  

The relevant law provides that a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2005). Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

VA's regulatory presumption of sound condition on entrance to 
service provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service. In 
determining whether there is clear and unmistakable evidence 
that an injury or disease existed prior to service, the Board 
considers the history recorded at the time or examination 
together with all other material evidence, including medical 
judgments, accepted medical principles, and the veteran's 
history of clinical factors.  38 U.S.C.A. §§ 1111, 1131; 38 
C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a),(b).

The Board notes that aggravation for purposes of entitlement 
to VA compensation benefits requires more than that a pre- 
existing disorder become intermittently symptomatic during 
service; rather, there must be permanent advancement of the 
underlying pathology.  Temporary or intermittent flare-ups 
during service of a pre-existing disorder are not considered 
aggravation of the disorder unless the underlying condition, 
as contrasted to the symptoms, is worsened.  See Davis v. 
Principi, 276 F.3d 1341 (Fed. Cir. 2002).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Right knee status-post meniscal tear and ACL repair

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for right knee status-
post meniscal tear and ACL repair.  

Private and service medical records indicate that the veteran 
entered active duty in October 2001 with the right knee 
condition, and thus it pre-existed service.  See 38 C.F.R. § 
3.303(c).  In September 1997, as a civilian, the veteran 
underwent right knee ACL reconstruction, partial medial 
meniscectomy, and arthroplasty with drilling medial and 
lateral femoral condyle.  A March 1998 private treatment 
report provides that the veteran complained of increased 
discomfort and swelling in the knee, since increasing his 
workout activity level.  The veteran's private physician 
stated that this could be inflammation and a flare-up 
secondary to the veteran's increased exercise routine.  

The veteran's service medical records for the period of 
service from October 2001 to October 2002 show that he was 
intermittently symptomatic.  However, they do not show 
permanent advancement of the underlying pathology.  See Davis 
v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  The veteran was 
placed on profile in August 2002 due to chronic pain of the 
left ankle and right knee.  At separation in September 2002, 
he indicated having, or having had, various orthopedic 
complaints, including knee trouble.  The veteran denied any 
need for a corrective devise such as a knee brace.  He 
explained that he had undergone ACL reconstruction of the 
right knee with most of the meniscus removed, and had chronic 
pain especially after running.  A physician noted that the 
veteran took no medication to control his pain.  On physical 
examination, the veteran's right knee had three well-healed 
surgical scars and full range of motion flexion and 
extension.  

The post-service medical records also fail to provide any 
opinion or evidence that the underlying pathology of the 
veteran's pre-existing right knee condition underwent 
permanent advancement during his second period of active 
duty.  A post-service October 2002 VA X-ray found that the 
veteran's right knee had alignment within normal limits, no 
acute fractures or dislocations, and intact hardware.  The 
report of a September 2003 VA examination provides a 
pertinent diagnosis of status-post right knee anterior 
cruciate ligament reconstruction with partial right medial 
meniscectomy and with minimal degenerative change.  An x-ray 
conducted at that time found degenerative changes, narrowing 
of the medial compartment of the knee joint space, 
subchondral sclerosis and osteophytes.  

As a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  As a result, his own assertions do not constitute 
competent medical evidence that his second period of service 
aggravated his pre-existing right knee condition.  




GERD with sliding hiatal hernia

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for GERD with sliding hiatal hernia.  
The veteran does have the claimed conditions.  However, the 
competent medical evidence shows that the veteran did not 
have them during service and does not link them to his 
service.

The veteran's service medical records are negative for GERD 
or sliding hiatal hernia.  At separation, the veteran denied 
past or current frequent indigestion or heartburn.  Physical 
examination at that time found that his abdomen and viscera 
were normal and without hernia.

Private medical records show diagnoses and treatment for GERD 
in February 2003.  The veteran reported that his complaints 
began about two months earlier.  A September 2003 VA 
examination resulted in a diagnosis of GERD and moderate-
sized sliding hiatal hernia.  

However, there is no competent medical evidence linking the 
veteran's post-service diagnoses to his service.  As a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As 
a result, his own assertions do not constitute competent 
medical evidence that his current GERD with sliding hiatal 
hernia were incurred or aggravated during service.  

As the preponderance of the evidence is against each of the 
claims for service connection, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in June 2003 and April 2005; 
a rating decision dated in January 2004; a statement of the 
case dated in June 2004; and supplemental statements of the 
case dated in November 2005 and March 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant these 
claims.  Moreover, the veteran has made no showing or 
allegation that the content of the VCAA notice resulted in 
any prejudice to him.  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The veteran has not referred to any 
additional, unobtained, available, relevant evidence.  In 
December 2005 correspondence, and during a May 2006 hearing 
before the undersigned Veterans Law Judge, the veteran stated 
that Special Operation Command Central would have his service 
medical records.  The Board notes that service medical 
records from this source have been associated with the claims 
file.  Further, during the hearing the undersigned Veterans 
Law Judge specifically asked the veteran if there were any 
additional records yet to be obtained.  The veteran responded 
that he had provided VA with everything he had.  VA has also 
conducted VA examinations with respect to the claims on 
appeal.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

 	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for right knee status-post meniscal tear 
and ACL repair, due to aggravation, is denied.

Service connection for GERD with sliding hiatal hernia is 
denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


